NUMBER 13-09-00271-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE ALEJANDRO MATA



On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Garza and Vela

Memorandum Opinion Per Curiam (1)


 Relator, Alejandro Mata, pro se, filed a petition for writ of mandamus in the above
cause on May 18, 2009.  We deny the petition as stated herein.   
	Mandamus relief may be granted if the relator shows that:  (1) the act sought to be
compelled is purely ministerial; and (2) there is no adequate remedy at law.  See Deleon
v. Dist. Clerk, 187 S.W.3d 473, 474 (Tex. Crim. App. 2006) (orig. proceeding).  The relator
must have a "clear right" to the relief sought and the merits of the relief sought must be
"beyond dispute."  See id.  "The requirement of a clear legal right necessitates that the law
plainly describes the duty to be performed such that there is no room for the exercise of
discretion."  See id. 
	The Court, having examined and fully considered the petition for writ of mandamus,
is of the opinion that relator has not shown himself entitled to the relief sought.  First, the
petition for writ of mandamus fails to comply with the Texas Rules of Appellate Procedure. 
See generally Tex. R. App. P. 52.3.  Specifically, for instance, the petition lacks an
appendix and a record, fails to contain a "clear and concise argument for the contentions
made, with appropriate citations to authorities and to the appendix or record," and is largely
illegible.  See id. 52.3(h).  Second, relator has not met the requirements for mandamus
relief.  See Deleon, 187 S.W.3d at 474.  Accordingly, the petition for writ of mandamus is 
DENIED.  See Tex. R. App. P. 52.8(a). 

								PER CURIAM


Do not publish.  See Tex. R. App. P. 47.2(b).
Memorandum Opinion delivered and
filed this the 19th day of May, 2009.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).